DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-34, 36-37, 39-43, 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5749931 to Goodman.
Claims 27-29, 31-34, 37, 41-42:
Goodman teaches a method for manufacturing a reflective coated glass article having a reflectance of 35-70% (abstract).  The coated glass article is made on a float glass production line having multiple coating stations (Fig. 2) and includes a first coated silicon layer formed by CVD of silane and inert gas (3:48-63) to a thickness of 100-220 angstroms (2:54) and a second coated silica layer formed by CVD of silane, oxygen source, and ethylene radical scavenger (3-4:64-8) to a thickness of 80-220 angstroms (3:24-27).

Claim 30:
The examples result in a first coated layer having a refractive index of 4.8 and a second coated layer having a refractive index of 1.45 (Table 2).

It is well understood in the context of CVD that water vapor is an alternate oxygen source to oxygen gas (4:8-28).
Claims 39-40, 46:
In general, the optical and electrical properties of a reflective coated glass article will be the inherent result of the composition and process used to make the reflective coated glass article.  Since the claimed composition and process are the same as the prior art, the resulting optical and electrical properties will also be the same.  Additionally, the claimed a* and b* values are taught by Goodman (Table 2).

Response to Arguments
Applicant's arguments filed 11/29/21 have been fully considered but they are not persuasive.
Claim 27 has been amended to require that the second coating layer forms the outermost layer of the coating.  In the context of the instant claims and the invention as a whole, the coating is taken to be the first and second coating bilayer, where the second coating is the outermost layer of these two layers.  The claims, as currently written, do not exclude an additional layer on the second layer.  By comparison, the specification contains alternate language where “the second coating layer is the outermost coating layer of the coated glass article”.  This language would exclude additional superposed layers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX A ROLLAND/Primary Examiner, Art Unit 1796